Per Curiam.
Respondent was admitted to the Bar in the First Judicial Department on April 20, 1931. On August 3, 1971, in the Supreme Court of the State of , New York, County of New York, he pleaded guilty of perjury in the second degree, a misdemeanor, to coyer an indictment charging him with knowingly and willfully testifying falsely on two, occasions before a Grand Jury. Despite such plea, for which respondent received a suspended sentence, the Referee permitted him to relitigate the issue of his guilt
after his claim of innocence. : On the record the Referee’s conclusion that respondent failed to" overcome the priina facie evidence of guilt created by his conviction is fully supported by the evidence
*347By Ms own admission, respondent is guilty of either bribery or perjury and should be disbarred. (Matter of Kreindler, 266 App. Div. 503.)
Murphy, J. P., Lane, Steuer, Tilzer and Capozzoli, JJ., concur.
Respondent disbarred from practice as an attorney and counselor at law in the State of New York, effective November 12,1973.